March 15, 2013 BNY MELLON FUNDS TRUST BNY Mellon Large Cap Market Opportunities Fund BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund BNY Mellon Mid Cap Multi-Strategy Fund BNY Mellon International Fund BNY Mellon Emerging Markets Fund BNY Mellon Asset Allocation Fund Supplement to Statement of Additional Information dated December 31, 2012 The following information supplements and supersedes any contrary information contained in the section of the Trust's Statement of Additional Information entitled "Certain Portfolio Manager Information": The following table lists the funds' portfolio managers, if any, who are in addition to the primary portfolio managers listed in the prospectus (other than those funds currently listed in the Trust's SAI): Fund Additional Portfolio Managers AAF N/A EMF Clifford A. Smith and C. Warren Skillman IF N/A LCMOF Martin Stephan, Alex Marshall, Bill Costello, Chuck Silberstein, Connie DeBoever, Daphne Karydas, Kent Forkner, Leigh Todd, Michael Friedman, Jeffrey M. Mortimer (investment allocation decisions), Rick Rosania, Roger Threlfall, Tim Kierstead, Tim McCormick and Erik Swords MCMF Jeffrey M. Mortimer (investment allocation decisions) TLCMF Luis P. Rhi, John Bailer, Martin Stephan, Alex Marshall, Bill Costello, Chuck Silberstein, Connie DeBoever, Daphne Karydas, Kent Forkner, Leigh Todd, Michael Friedman, Jeffrey M. Mortimer (investment allocation decisions), Rick Rosania, Roger Threlfall, Tim Kierstead, Tim McCormick and Erik Swords The following table lists the number and types of other accounts advised by the primary portfolio managers shown below and assets under management in those accounts as of January 31, 2013: Primary Portfolio Manager Registered Investment Companies Total Assets Managed Other Pooled Investment Vehicles Total Assets Managed Other Accounts Total Assets Managed Jeffrey M. Mortimer † 0 $0 0 $ 0 0 $0 Clifford A. Smith †† 11 $3.56B 9 $3.10B 20 $3.48B † Jeffrey M. Mortimer serves as the primary portfolio manager responsible for investment allocation decisions for AAF. †† Clifford A. Smith serves as a primary portfolio manager with respect to the portion of IF's assets managed in accordance with a value investment style. None of the registered investment companies, other pooled investment vehicles or other accounts managed by Clifford A. Smith are subject to performance-based advisory fees. As of the date of this Supplement, Clifford A. Smith does not own any shares of BNY Mellon International Fund and Jeffrey M. Mortimer does not own any shares of BNY Mellon Asset Allocation Fund.
